DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-5 are pending and have been examined in this application.
In the amendments filed 04/29/2022 Claims 1-3 are amended, claim 4 is original, claim 5 is new.
In amendments filed 05/06/2022 Claim 1 is amended, claims 2-3 and 5 are previously presented, claim 4 is original.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/17/2022 and reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure which provides the “hood holder is rotatably coupled to the hood” from claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification states that the hood holder is rotatably coupled to the hood, but this is not shown in the drawings, as the hood holder and hood appear to be an integral piece.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “each of the plurality of support parts forming a rib” and then later recites “each of the ribs” which lacks antecedent basis. Examiner suggests –a front end of the rib of each of the plurality of support parts—or something similar. 

Claim 2 “a ring part” is indefinite since it is unclear if this ring part is the same or different from the ring mentioned in claim 1.

Claim 4 “the hood holder is rotatably coupled to the hood” is unclear, since based on the drawings, the hood and hood holder appear to be integral or of a one-piece construction.

    PNG
    media_image1.png
    207
    242
    media_image1.png
    Greyscale

There does not appear to be any connection or structure for a rotatable coupling, and so what applicant is attempting to claim is indefinite and unclear. (see drawing objection above). The claim limitation has been examined as best understood, and a reference with a hood and hood holder with a rotatable connection was utilized in the prior art rejection of record.

Claim 5 recites “the ribs” which lack antecedent basis, see the rejection of claim 1 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 re-recites a limitation already claimed in the amended language of claim 1, particularly where a front end of each of the rubs is connected to the other of the plurality of support parts via a ring.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WO 2015025360) to Ito.
In regards to claim 1, Ito anticipates a fishing rod comprising: a reel seat (Ito; reel seat 2); a blank (Ito; blank 4) extending from a front end surface of the reel seat  (Ito; see FIG 4 where blank 4 extends from a front of reel seat 2); a cylindrical spacer (Ito; spacer 5) provided on the blank on a same axis (Ito; see FIG 4); a hood holder screwed at a front end portion of the reel seat (Ito; 3); a hood (Ito; hood 6) provided at a rear end of the hood holder (Ito; see FIG 4 where hood 6 is at a rear of 3); and a rocker (Ito; 7, 3a) comprising a plurality of support parts (Ito; each of 7a) extending frontward from a front end of the hood holder (Ito; parts of 7a which protrude inwards towards 7b extend frontward from a front end of 3) and coming into contact with an outer peripheral surface of the cylindrical spacer (Ito; see where each of 7b comes into contact with 5), wherein in a state where the hood holder is screwed into the front end portion of the reel seat (Ito; FIG 4), protruding parts of the plurality of support parts surround the cylindrical spacer (Ito; see FIG 4 where portions which protrude inward towards 7b surround 5, or portions which protrude inward in the opposite direction of 7b also surround 5), wherein an outer peripheral surface and a corresponding inner peripheral surface of a portion of the rocker are divided into the plurality of support parts (Ito; 7, 3a each having an outer and inner peripheral surface, portions of 7a) each of the plurality of support parts forming a rib (Ito; each of 7a is a rib), and a front end of each of the ribs (Ito; front ends towards 7b) is connected to the other of the plurality of support parts via a ring (Ito; each front end at 7b is connected to the next front end 7b indirectly through 3a).

    PNG
    media_image2.png
    447
    703
    media_image2.png
    Greyscale

In regards to claim 2, Ito anticipates the fishing rod according to claim 1, wherein front ends (Ito; at 7b) of the plurality of support parts (Ito; each of 7a) are connected to one another via a ring part (Ito; each front end at 7b is connected to the next front end 7b indirectly through 3a).

In regards to claim 3, Ito anticipates the fishing rod according to claim 1, wherein the protruding part (Ito; I1) is formed to be inclined to protrude inward at a middle portion (Ito; where the portion at I1 is a middle portion of the entire 7a) in a front-rear direction of each of the plurality of support parts (Ito; each of 7a).

    PNG
    media_image3.png
    459
    449
    media_image3.png
    Greyscale

In regards to claim 5, Ito anticipates the fishing rod according to claim 1, wherein each of the ribs (Ito; each of 7a) is formed such that an outer peripheral surface (Ito; annotated I2 below) and a corresponding inner peripheral surface (Ito; annotated I3 below) of the rib protrudes inward (Ito; where each of I2 and I3 of the rib 7a protrudes inward).

    PNG
    media_image4.png
    471
    449
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2015025360) to Ito in view of (US 20160192628 A1) to Omura.
In regards to claim 4, Ito teaches the fishing rod according to claim 1, wherein the rocker (Ito; 7, 3a) is fixed on the outer peripheral surface of the hood holder (Ito; see FIG 4, 7 and 3a fixed to the outer peripheral surface of 3).
Ito fails to teach wherein the hood holder is rotatably coupled to the hood.
Omura teaches wherein - 11 -the hood holder (Omura; 130F) is rotatably coupled (Omura; [0055] rotatable) to the hood (Omura; 130R).

    PNG
    media_image5.png
    287
    363
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hood holder and hood of Ito such that the hood holder and the hood are separable and connectable with a rotatable connection, as taught by Omura. The motivation would be to allow a user to disassemble the parts of the device and replace broken parts.

Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) 1-4 in the remarks filed 04/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647